Citation Nr: 1109614	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-27 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for multilevel degenerative disc disease, lumbar spine to include as secondary to service-connected internal derangement, right knee.

2.  Entitlement to service connection for a bilateral torso disorder to include as secondary to service-connected internal derangement, right knee.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from March 1973 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran indicated on his August 2006 VA Form 9 that he wished to testify at a Board hearing.  A Travel Board hearing was scheduled for January 2007 and the Veteran was provided notice of this hearing in December 2006.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Furthermore, in undated correspondence it appears that the Veteran withdrew his request for a Travel Board hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

This case was previously before the Board in September 2009.  At that time the Board denied service connection for a bilateral shoulder disorder and a gastrointestinal disorder and remanded the issues concerning a lumbar spine disorder, a left hip disorder, and tinnitus for further development.   

In January 2011 correspondence the Veteran raised the issue of entitlement to service connection for bilateral hearing loss.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Pursuant to the September 2009 Board remand, the Veteran was scheduled for a VA examination in October 2009 to determine whether his claimed back/hip disorders are a result of his service-connected right knee disorder.  At that time, the Veteran indicated that he would out of town for an unknown period of time due to a death in the family.  In October 2009 correspondence, the RO asked the Veteran to inform the RO when he would be available to complete a VA examination.  Thereafter, without receiving a response from the Veteran, the RO scheduled him for VA examinations in April 2010, June 2010, and July 2010.  He failed to report to each of them.  

There is no correspondence in the record regarding the scheduling of the April, June and July 2010 VA examinations.  Thus, no indication whether the Veteran received notice of those examinations.  On remand, the RO should also schedule the Veteran for another VA examination and include documentation of notice to the Veteran of the examinations in the claims folder.  

In January 2011 correspondence submitted in response to a January 2011 supplemental statement of the case, the Veteran wrote that a few years after his discharge from military service his back and hip pain became severe enough to see a chiropractor, Dr. R.F.  According to the Veteran, Dr. R.F. showed the Veteran through X-ray reports how the Veteran's right knee caused a misalignment of his hips causing back and hip pain.  Dr. R.F. also told the Veteran that the arthritis in his right knee would probably spread into the hips and spine.  

A review of the claims file is negative for treatment records from Dr. R.F. and because this is the first notice from the Veteran regarding this treatment provider, the RO has not had an opportunity to obtain those records.  On remand, the RO should attempt to obtain treatment records from Dr. R.F.  38 C.F.R. § 3.159.

Also, the Veteran claims that he suffers from tinnitus, due to noise exposure in service.  In a January 2011 statement, the Veteran asserted that he was a heavy truck driver in Germany where he was exposed to loud truck noises.  The Veteran indicated that his hearing was impaired then but that he had no idea how bad his hearing would become until years later.  The Veteran also indicated that sometimes the ringing in his ears is hard to deal with.  The issue of entitlement to service connection for hearing loss has been referred to the RO for appropriate action RO has not yet adjudicated.  

Given the lay evidence of tinnitus and the Veteran's reported exposure to noise in service, a VA examination should be afforded on remand to determine the extent and etiology of the claimed tinnitus.  38 C.F.R. § 3.159(c)(4); See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).  Medical expertise informed by full review of the history and appropriate testing and examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the necessity of obtaining treatment records from Dr. R.F. and inform the Veteran that he may submit these records himself or authorize VA to obtain them on his behalf.  The RO should also include Release and Authorization forms so that the RO has the authority to obtain these records.

Once the RO receives the signed Release and Authorization forms from the Veteran, the RO should then attempt to obtain copies of treatment records from Dr. R.F.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his lumbar spine and left hip disorders and the relationship, if any, between those disorders and the Veteran's service-connected right knee disorder.  The Veteran should be notified that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record pursuant to 38 C.F.R. § 3.655(b) (2010).  The claims file must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is requested to express an opinion as to the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed back disorder was caused by his service-connected right knee disability?

(b) Is it at least as likely as not that the Veteran's service-connected right knee disability aggravated any currently diagnosed back disorder?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed bilateral hip disorder was caused by his service-connected right knee disability?

(d) Is it at least as likely as not that the Veteran's service-connected right knee disability aggravated any currently diagnosed bilateral hip disorder?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of back or hip disability present (i.e., a baseline) before the onset of the aggravation. 

Complete rationale for any opinion expressed should be provided. If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.      

3.  Schedule the Veteran for a VA audiological examination to determine the extent and etiology of his current tinnitus.  The Veteran should be notified that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record pursuant to 38 C.F.R. § 3.655(b) (2010).  The claims file must be made available to the examiner for review. 

After reviewing the records to include the Veteran's February 1973 enlistment examination showing a hearing acuity of 5 to 10 decibels at all hertz levels and the Veteran's April 1975 separation examination showed a hearing acuity of 20 decibels at all hertz levels, as well as examining the Veteran, the examiner is requested to express an opinion as to the following question:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed tinnitus is causally related to his military service, to include his alleged in-service noise exposure?

A complete rationale must be provided for the opinion offered.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.  

4.  After the development requested above has been completed to the extent possible, readjudicate the Veteran's claims.  If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



